DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 10/17/2019 is entered and acknowledged by the Examiner. Claims 2-4 and 8-14 have been amended. Claims 1-14 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/GB2018/000069 (filed on 04/18/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in United Kingdom on 04/21/2017.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/17/2019 and 12/02/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 10/17/2019 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an article “Structure and Functionality of Novel Nanocomposite Granules for a Pressure-Sensitive Ink with Applications in Touchscreen Technologies” (hereinafter Dempsey).
Initially, it should be noted that the instant reference is cited in the IDS filed on 10/17/2019 and as an “X” reference in the international search report filed on 10/17/2019.
Regarding claims 1-4, 7, and 13, Dempsey discloses a method of producing a plurality of agglomerates (pre-formed granules) for inclusion in a (CPC) conductive polymer composite (See pages 6, 26, and 53). Dempsey discloses primary particles for granulation are antimony-doped tin dioxide (ATO) nanoparticles (See pages 53 and 116; fulfills the limitation of obtaining a plurality of electrically conductive or semiconductive particles, i.e., ATO). Dempsey discloses mixing ATO nanoparticles with a (DAC) centrifuge mixer at speed from 300 to 3500 rpm (See pages 53 and 57-58). The mixing speed from 300 to 3500 rpm would equates to a Froude number of covering the claimed Froude number of 220 and 1100 (See page 58, Figure 4.4). Dempsey discloses a granulation process is done using a binder with ATO nanoparticles at 3500 rpm in the DAC (See page 29, 111, and 117). Dempsey also discloses pre-formed agglomerates are formed before they are dispersed into polymer (binder) during a separate manufacture process (See page 26; fulfills the claimed limitation of pre-forms said plurality of agglomerates prior to introduction of said plurality of agglomerates into said electrically responsive composite material). Dempsey discloses a sieving step and a curing step in a post-granulation (See pages 58-59).
Regarding claim 5, Dempsey discloses a granule consolidation method where granule particles (agglomerates) are introduce into a liquid binder (liquid carrier) to form a composite (See page 33).
Regarding claim 6, Dempsey discloses that the centrifuge is a dual asymmetric centrifuge (See pages 55-56; dual axis rotation).    
Regarding claim 8, Dempsey discloses that the ATO particles were combined with silicone binder at a ratio of 10% binder with respect to the particle mass (See page 92). This would equate to a particle/binder ratio of 10:1 weight/weight as claimed.
Regarding claim 9, Dempsey discloses a liquid silicon binder is used a bind the particles together (See pages 5, 28, and 54-55).
Regarding claim 10, Dempsey discloses that the granule (agglomerate) having indentations on the surface (See page 96 and 111). Dempsey also discloses that the granule size is 40 um or more (See page 84, Figure 5.3). 
Regarding claims 11-12, Dempsey discloses that the granule (agglomerate) having a particle size D50 of 5.1 micrometers (um) (See page 49).
Regarding claim 14, Dempsey discloses that the ATO nanoparticles having a diameter (a largest dimension) of 10-30 nm (See page 53, Figure 4.1)
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761